On Motion of the Complainants Counsel in this Cause it was Ordered with the Assent of the Counsel of the Defendants That all the money now in *390the hands of the Said Defendants belonging to the Estate of the Testator John Ramsay amounting to the Sum of [blank] be put out to Interest by the Said Defendants on Such Security and Securities as shall be approved by the Master of this Court, payable in nine Months from the date of this Order Subject to the Order and direction of this Court And it is also further Ordered that the said Defendants do from time to time put out on Interest on Such Securities as aforesaid all Such other Sum and Sums of Money which they shall receive belonging to the Said Estate pending this Suit Subject to the Order and Direction of this Court as aforesaid making Such Sec[urity] payable in N [ine] Months from the date thereof.
Alexr [Stewart Deputy Register]
[page torn] [Chan]cery 15th September [page torn] That the Defendant d[°] [page torn] in Fourteen d[ays] [Remainder of page is missing.]
[Pages 17-40 are missing.]